         Case 4:20-cv-01522-BSM Document 3 Filed 01/25/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                            CENTRAL DIVISION

SCOTT AVERY                                                               PLAINTIFF
ADC #171985

v.                         CASE NO. 4:20-CV-01522-BSM

DOE                                                                     DEFENDANT


                                       ORDER

      Having reviewed the entire record de novo, Magistrate Judge Beth Deere’s

recommended disposition [Doc. No. 2] is adopted, and Scott Avery’s petition [Doc. No. 1]

is dismissed without prejudice.

      IT IS SO ORDERED this 25th day of January, 2021.



                                                 ________________________________
                                                 UNITED STATES DISTRICT JUDGE
